 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 RYAN OUSDALE,                                           Case No.: 2:17-cv-02749-APG-NJK

 4          Plaintiff                                       Order Denying Motions to Seal

 5 v.                                                               [ECF Nos. 65, 69]

 6 TARGET CORPORATION,

 7          Defendant

 8         Plaintiff Ryan Ousdale previously moved for leave to file certain documents under seal

 9 due to the parties’ protective order. I denied those motions and ordered that if any party believed

10 that all or a portion of those documents should remain sealed, that party would have to file a

11 motion to seal along with a proposed redacted version of the filing before August 21, 2019. ECF

12 No. 63. I also ordered Ousdale to file the proposed sealed exhibits to his opposition and motion

13 by August 9, 2019. Id.

14         Ousdale filed two new motions to seal, which again were based only on the protective

15 order. ECF Nos. 65, 69. I deny those motions. As no other timely motion to seal was filed, I

16 order the clerk of court to unseal ECF Nos. 60, 62, 67, 68, 71, and 72.

17         IT IS THEREFORE ORDERED that plaintiff Ryan Ousdale’s motions to seal (ECF Nos.

18 65, 69) are DENIED.

19         IT IS FURTHER ORDERED that the clerk of court shall unseal ECF Nos. 60, 62, 67,

20 68, 71, and 72.

21         DATED this 26th day of August, 2019.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
